Case 18-41838-TLS        Doc 13     Filed 12/13/18 Entered 12/13/18 16:41:56              Desc Main
                                   Document      Page 1 of 11


                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF:                              )       BK. NO. 18-41838
                                               )       (Chapter 13)
BRADLEY JOHN JURGENS,                          )
                                               )       AMENDED CHAPTER 13 PLAN
                                               )                 AND
                               DEBTOR.         )       NOTICE OF RESISTANCE DEADLINE

                         NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan
[hereinafter “plan”] under the provisions contained in Rule 3015.1 of the Federal Rules of
Bankruptcy Procedure. This form plan shall be used for all Chapter 13 plans filed on or after the
effective date of Rule 3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney
must file an objection to this plan no later than the date designated in the attached Notice of
Resistance Deadline. The Bankruptcy Court may confirm or approve this plan without further
notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The
value of the collateral set forth in the claim controls the amount to be paid subject to the right of
the debtor to object to the claim amount and/or the valuation of the collateral in the claim.
Avoidance of security interests or liens must be done by motion or adversary proceeding as
appropriate. Interest is paid to secured creditors in the amount and from the date specified in the
plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan
ALONE would limit the amount of a secured claim or the value of collateral. The Debtor
acknowledges that such limit on the amount of the claim or the value of the collateral shall be
raised by objection to the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan
ALONE would avoid a security interest or lien. The Debtor acknowledges that avoidance of a
security interest or lien or the stripping of a lien shall be raised by motion or adversary proceeding
as appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of
PART 11 must be identified by checking the box below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD
PROVISIONS ARE OR ARE NOT CONTAINED IN PART 11 OF THIS PLAN. IF THE
BOX IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED, THE
PROVISIONS CONTAINED IN PART 11 WILL BE INEFFECTIVE.
                                                   1
Case 18-41838-TLS          Doc 13      Filed 12/13/18 Entered 12/13/18 16:41:56            Desc Main
                                      Document      Page 2 of 11



 Nonstandard provisions, set out in PART 11          Included            √ Not Included

PART 1. PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee
all projected disposable income to be received within the applicable commitment period of the
plan. The payment schedule is as follows:

 A. Monthly Payment Amount           B. Number of Payments         Base Amount (A X B)
 (include any previous payments)
 Paid to date                                                      $     0.00
 $120.00                              4                            $ 480.00
 $337.00                             56                            $18,872.00

                                          Total Plan Base Amount: $19,352.00______

The payment shall be withheld from the Debtor’s paycheck:              Yes √□                No □
Employee’s name from whose check the payment is deducted: Bradley Jurgens

Employer’s name, address, city, state, phone: Kawasaki Motors MFG Corp., U.S.A., 6600 NW
27th St., Lincoln, NE 68524, 402.476.6600
Debtor is paid: Monthly  Twice Monthly  Weekly □ Biweekly √ Other  _____________
This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this
case.

NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR
PLANS REQUIRING PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS
OR LEASE PAYMENTS. IN THOSE CASES PROVIDING FOR EMPLOYER
DEDUCTIONS, THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE TRUSTEE
BY MONEY ORDER OR CASHIER’S CHECK UNTIL THE EMPLOYER DEDUCTION
BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN
PAYMENTS MUST COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION.
THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE TRUSTEE UNTIL THE
EMPLOYER DEDUCTION BEGINS.

PART 2. ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in
the following order:

        1. Pre-confirmation payments for adequate protection or leases of personal property;

        2. Minimum monthly payments to secured creditors listed in PART 6 of this plan,
           minimum arrearage payments and regular executory contract payments due on
           Executory Contracts and Leases in PART 7 of this plan, and minimum monthly
           payments on arrearages on 11 U.S.C. § 507(a)(1)(A) priority domestic support claims
           in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
Case 18-41838-TLS        Doc 13    Filed 12/13/18 Entered 12/13/18 16:41:56             Desc Main
                                  Document      Page 3 of 11


           ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT
           PAYMENTS DESIGNATED IN THE PLAN, THOSE MONIES WILL BE
           DISTRIBUTED UNDER # 3 ON ATTORNEY FEES];

       3. The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S
          COUNSEL SHOULD NOT DESIGNATE A PER MONTH PAYMENT FOR
          ATTORNEY FEES. UNDER THIS ORDER OF PAYMENTS ALL FUNDS
          WILL BE CODED FOR ATTORNEY FEES AFTER THE BEFORE
          DISCUSSED MINIMUM MONTHLY PAYMENTS AND EXECUTORY
          CONTRACT PAYMENTS];

       4. After payments of the previously listed amounts in (1) through (3) above, additional
          funds will be distributed prorata to secured claims in PART 6, arrearages on Executory
          Contracts and Leases in PART 7 of this plan and domestic support claims under 11
          U.S.C. § 507(a)(1)(A) in PART 5(B) of this plan;

       5. Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee
          compensation allowed under 11 U.S.C. § 1326(b)(3);

       6. Other priority claims in the order specified in 11 U.S.C. § 507(a) including post-petition
          tax claims allowed under 11 U.S.C. § 1305;

       7. Payments on co-signed unsecured claims listed in PART 8 of this plan;

       8. General Unsecured Claims.

PART 3. §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS
        & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal
property and pre-confirmation lease payments for leases of personal property shall be paid by the
Trustee to the below listed creditors without entry of an order of the Court. The Debtor proposing
pre-confirmation payments will immediately commence plan payments to the Trustee. Creditors
must file a timely proof of claim to receive payment. Payments by the Trustee shall commence to
these creditors within 30 days of the filing of the proof of claim unless the Trustee does not have
funds available within 7 working days prior to the end of the 30-day period. Post-confirmation
payments are provided for below in PARTS 6 and 7 of this plan.

                                              Last Four Digits       Date of Next       Payment
    Creditor’s Names and Full Address       of Account Number        Payment Due         Amount
    1. Freedom Road Financial             0285                          12/31/ 2018   $106.79
       c/o Capital Recovery Group
       Bin 920016
       Phoenix, AZ 85038−9426


PART 4. ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.


                                                 3
Case 18-41838-TLS        Doc 13      Filed 12/13/18 Entered 12/13/18 16:41:56                  Desc Main
                                    Document      Page 4 of 11


Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of
Chapter 13 attorney fees and expenses [Standard Allowable Amount “SAA”] which may be
included in a Chapter 13 Plan. Additional fees or costs in excess of this amount must be approved
through the “ALC” Fees process or a separate fee application. Fees and costs requested for
allowance are as follows:

 “SAA” Fees Requested         Fees Received Prior to Filing     Balance of “SAA” Fees to Be Paid in Plan
 $3,700.00                    $500.00                           $3,200.00
 “SAA” Costs Requested        Costs Received Prior to Filing    Balance of “SAA” Costs to Be Paid in Plan
 $200.00                      $0.00                             $200.00

PART 5. PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be
paid in full in deferred cash payments unless the holder of a particular claim agrees to a different
treatment of such claim except for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further
provided that any and all pre-petition penalties, and post-petition penalties and interest, which have
attached or will be attached to any such claim, shall be treated as a general unsecured claim and
not entitled to priority. Such claims are as follows:

   A. Domestic Support Obligations

           1) √ None. If “None” is checked, the rest of § 5(A) need not be completed or
              reproduced.
           2) Name of Debtor who owes Domestic Support Obligation ___________________
           3) The Debtor is required to pay all post-petition Domestic Support Obligations
              directly to the holder of the claim and not through the Chapter 13 Plan.
           4) Name(s), address(es), and phone number(s) of the holder of ANY domestic support
              obligation as defined in 11 U.S.C. § 101(14A):
 Name of Creditor                              Address, City, State, Zip Code       Telephone Number
 1 None

   B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. §
      507(a)(1)(A)

           1) √ None. If “None” is checked, the rest of § 5(B) need not be completed or
              reproduced.
           2) Name of holder of Domestic Support Obligation Arrearage Claim, estimated
              arrears and monthly payment:


 Name of Creditor                          Estimated Arrearage Claim            Minimum Monthly Payment
                                                                                on Arrearage
 1 None                                    $                                    $

   C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under
      11 U.S.C. § 507(a)(1)(B)
Case 18-41838-TLS            Doc 13    Filed 12/13/18 Entered 12/13/18 16:41:56                                Desc Main
                                      Document      Page 5 of 11


              1) √ None. If “None” is checked, the rest of § 5(C) need not be completed or
                 reproduced.
              2) Name of Creditor, estimated arrearage claim, and any special payment provisions:

 Name of Creditor                                   Estimated Arrearage Claim              Provision for Payment
 1 None                                             $                                      $

    D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. §
       1305

              1) √ None. If “None” is checked, the rest of § 5(D) need not be completed or
                 reproduced.
              2) Name of Creditor, estimated arrearage claim, and any special payment provisions:

 Federal: $0.00                       State: $0.00                                 Total: $

    E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

              1) √ None. If “None” is checked, the rest of § 5(E) need not be completed or
                 reproduced.
              2) Name of Creditor, estimated arrearage claim, and any special payment provisions:

 Amount Allowed                                                 Monthly Payment (Greater of $25 or 5% of Monthly
                                                                Payment to Unsecured Creditors)
 $ 0.00                                                         $0.00

    F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6. SECURED CLAIMS

    A. Home Mortgage Claims
       (including claims secured by real property which the debtor intends to retain)

              1) √ None. If “None” is checked, the rest of § 6(A) need not be completed or
                 reproduced.
              2) Unless otherwise provided in this plan, Debtor shall pay all post-petition mortgage
                 payments directly to each mortgage creditor as those payments ordinarily come due
                 beginning with the first due date after the case is filed and such creditor shall retain
                 any lien securing its claim. Any pre-petition arrearage shall be paid through this
                 Chapter 13 plan with interest as provided below. The amount of pre-petition arrears
                 is determined by the proof of claim, subject to the right of the Debtor to object to
                 the amount set forth in the claim.
                                                                                               Minimum
                                                        Pre-confirmation                        Monthly        Total Payments
                                      Estimated          Interest Rate &       Post-            Payment        on Pre-petition
                       Property      Pre-petition        Dollar Amount     confirmation    Amount on Pre-       Arrears Plus
  Name of Creditor    Description     Arrearage           Limit, If Any    Interest Rate    petition Arrears       Interest
 1. None                            $                 %      $             %               $                   $0.00




                                                            5
Case 18-41838-TLS                 Doc 13        Filed 12/13/18 Entered 12/13/18 16:41:56                                     Desc Main
                                               Document      Page 6 of 11


              3) The following claims secured by real property shall be paid in full through the
                 Chapter 13 Plan:

                                                            Pre-confirmation                            Minimum
                                                             Interest Rate &        Post-               Monthly
                                                             Dollar Amount      confirmation            Payment           Total Payments
     Name of Creditor            Property Description         Limit, if any     Interest Rate           Amount             Plus Interest
 1None                                                  $                       %     $             %                 $


    B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-
       confirmation payments to creditors holding claims secured by personal property shall be
       paid as set forth in subparagraphs (1) and (2):

              1) Secured Claims to which § 506 Valuation is NOT applicable:

                             a. √ None. If “None” is checked, the rest of § 6(B)(1) need not be
                                completed or reproduced.
                             b. Claims listed in this subsection are debts secured by a purchase money
                                security interest in a personal motor vehicle, incurred within 910 days of
                                filing of the bankruptcy OR debts secured by a purchase money security
                                interest in “any other thing of value,” incurred within one year prior to
                                filing of the bankruptcy. These claims will be paid in full with interest as
                                provided below. Unless otherwise ordered by the Court, the claim amount
                                stated on a proof of claim or amended proof of claim filed before the
                                filing deadline under Bankruptcy Rule 3002(c) controls over any contrary
                                amount listed below.
                                                                 Pre-confirmation                           Minimum
                                                                  Interest Rate &       Post-               Monthly
                                                 Estimated        Dollar Amount     confirmation            Payment         Total Payments
  Name of Creditor      Property Description   Claim Amount        Limit, if any    Interest Rate           Amount            Plus Interest
 1 None                                        $                 %      $           %                   $                   $


              2) Secured Claims to which § 506 Valuation is applicable:

                             a. □ None. If “None” is checked, the rest of § 6(B)(2) need not be completed
                                or reproduced.
                             b. Claims listed in this subsection are debts secured by personal property not
                                described in the prior paragraph of this plan, 6(B)(1)(b). These claims will
                                be paid either the value of the secured property or the amount of the claim,
                                whichever is less, with interest as provided below. The portion of a claim
                                that exceeds the value of the secured property will be treated as an
                                unsecured claim. In this District, the value of the secured property is
                                determined by the proof of claim, subject to the right of the Debtor to object
                                to such valuation.
Case 18-41838-TLS              Doc 13        Filed 12/13/18 Entered 12/13/18 16:41:56                          Desc Main
                                            Document      Page 7 of 11


                                               Estimated
                                                Value of
                                              Security or   Pre-confirmation                       Minimum
                                            Amount Owed      Interest Rate &        Post-           Monthly
                                              (use lowest    Dollar Amount      confirmation        Payment    Total Payments
  Name of Creditor   Property Description       amount)       Limit, if any     Interest Rate       Amount       Plus Interest
 1 Freedom Road      2015 Harley            $ 5,525.35      5.99%       $      5.99%            $ 106.79       $ 6,407.28
 Financial c/o       Davidson Indian,
 Capital Recovery    SCO Road/Street
 Group


    C. Surrender of Property

          1) √ None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.
          2) The Debtor surrenders any interest in the following collateral. Any secured claim filed
             by the below creditors will be deemed satisfied in full through surrender of the
             collateral. Any unsecured deficiency claim must be filed by the bar date for claims or
             allowed by separate order of the Court. The Debtor requests that upon confirmation
             of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral
             only and that the stay under § 1301 be terminated in all respects.

                     Name of Creditor                                           Collateral To Be Surrendered
 1 None

    D. Lien Avoidance and Lien Stripping

          1) √ None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.
          2) In this District, avoidance of security interests or liens must be done by motion or
             adversary proceeding as appropriate.
          3) The Debtor shall file a Motion or Adversary Proceeding to Avoid the lien of the
             following creditors:

                                                                                              Property Upon Which
        Name of Creditor                               Amount Owed                        Debtor Will Seek to Avoid Lien
 1. None


PART 7. EXECUTORY CONTRACTS/LEASES

    A. The Debtor assumes the executory contract/lease referenced below and provides for the
       regular contract/lease payment to be included in the Chapter 13 plan. All other executory
       contracts and unexpired leases are rejected. Any pre-petition arrearage will be cured in
       monthly payments as noted below:

    B. Check One

          1) √ None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.
          2)  Assumed Items:




                                                              7
Case 18-41838-TLS              Doc 13         Filed 12/13/18 Entered 12/13/18 16:41:56                          Desc Main
                                             Document      Page 8 of 11


                                                          Minimum        Regular                                         Total
                                                           Monthly      Number of                                      Payments
                                         Estimated        Payment to     Contract         Amount of   Due Date of    (Arrears Plus
                        Property       Arrearages on     Be Made on     Payments           Regular      Regular         Regular
                       Subject to        Executory          Exec.      Remaining as       Executory    Executory       Executory
                       Executory       Contract as of      Contract     of Date of         Contract     Contract        Contract
  Name of Creditor   Contract /Lease   Date of Filing     Arrearage       Filing           Payment     Payment         Payments)
 1 None                                $                $                             $                              $


PART 8. CO-SIGNED UNSECURED DEBTS

    A. √ None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.

    B.   The following co-signed debts shall be paid in full at the contract rate of interest from
         petition date.
                                              Estimated
           Name of Creditor                  Amount Due            Contract Rate of Interest             Total Due
 1. None                                 $                        5%                              $


PART 9. UNSECURED CLAIMS

    A.   Allowed unsecured claims shall be paid prorata from all remaining funds.

PART 10. ADDITIONAL PROVISIONS

    A. If there are no resistances/objections to confirmation of this plan or after all objections are
       resolved, the Court may confirm the plan without further hearing.

    B. Property of the estate, including the Debtor’s current and future income, shall revest in the
       Debtor at the time a discharge is issued, and the Debtor shall have the sole right to use and
       possession of property of the estate during the pendency of this case.

    C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later
       than 70 days after the filing of the petition except as provided in Rule 3002(c) of the Federal
       Rules of Bankruptcy Procedure.

    D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed
       secured claim provided for by the plan shall retain its lien securing such claim as provided
       in 11 U.S.C. § 1325(a)(5)(B).

    E.   After the bar date to file a proof of claim for non-governmental units passes, limited
         notice/service is approved for all post confirmation pleadings. Pleadings shall include
         applications for fees, amended plans and motions. Pleadings shall be served on all parties
         in interest. For purposes of this limited notice provision, a party in interest is a party whose
         interest is directly affected by the motion, a creditor who has filed a proof of claim, a party
         who has filed a request for notice, any governmental agency or unit that is a creditor and
         all creditors scheduled as secured or priority creditors. Any pleading filed with limited
         notice shall include a certificate of service specifically stating it was served with limited
         notice on all parties in interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to
Case 18-41838-TLS        Doc 13     Filed 12/13/18 Entered 12/13/18 16:41:56             Desc Main
                                   Document      Page 9 of 11


       comply shall result in deferral of the motion until a proper certificate of service is
       filed.

PART 11. NONSTANDARD PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise included in this Local Form Plan or deviating from it.
Nonstandard provisions set out elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the
end of the opening Notice to Creditors and Debtors of this plan.

                           NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED
IN WRITING WITH THE BANKRUPTCY CLERK’S OFFICE (SEE ORIGINAL
NOTICE OF BANKRUPTCY FOR ADDRESS) AND SERVED ON THE ATTORNEY FOR
THE DEBTOR AT THE ADDRESS LISTED BELOW (OR SERVED ON THE DEBTOR,
IF NOT REPRESENTED BY AN ATTORNEY), ON OR BEFORE:

                                        JANUARY 4, 2019

(USE OPTION A OR B – AND CHECK ONE OF THE BOXES – SEE LOCAL COURT
RULES)

   A.  14 DAYS AFTER THE CONCLUSION OF THE MEETING OF CREDITORS
                                 OR
   B. √ MONTH, DAY AND YEAR (USE A CALENDAR DATE WHICH IS AT LEAST 21
      DAYS AFTER THE DATE THE PLAN IS FILED WITH THE COURT)

IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED,
THE BANKRUPTCY COURT WILL HANDLE THE RESISTANCE IN ACCORDANCE
WITH NEB. R. BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE PLAN AS
FILED, THE COURT MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                         (SIGNATURE FOLLOWS ON LAST PAGE)




                                                 9
Case 18-41838-TLS        Doc 13    Filed 12/13/18 Entered 12/13/18 16:41:56             Desc Main
                                  Document     Page 10 of 11


                                CERTIFICATE OF SERVICE

On December 13, 2018, the undersigned mailed a copy of this plan to all creditors, parties in
interest and those requesting notice by regular United States mail, postage prepaid. The parties to
whom notice was mailed are either listed below or on the attached mailing matrix. The undersigned
relies on the CM/ECF system of the United States Bankruptcy Court to provide service to the
following: Kathleen A. Laughlin, Standing Chapter 13 Trustee District of Nebraska, Jerry L.
Jensen, U. S. Trustee, and J. Shortridge and Perry, Guthery, Haase & Gessford, P.C., L.L.O.,
Attorneys for Union Bank and Trust Company at rshortridge@perrylawfirm.com.

Dated: December 13, 2018                      BRADLEY JOHN JURGENS, Debtor

                                      By: /s/_John D. Rouse___________________________
                                             John D. Rouse, #15292
                                             Attorney for the Debtor
                                             1023 Lincoln Mall, Suite 101
                                             Lincoln, NE 68508
                                             (402) 475-1993
                                             Fax Number: (402) 475-7989
                                             jrouselaw@inebraska.com

By filing this document, the Attorney for the Debtor or the Debtor herself, if not represented by an
attorney certifies that wording and order of the provisions in this Chapter 13 plan are identical to
those contained in the Local Chapter 13 Plan for the United States Bankruptcy Court for the
District of Nebraska, other than any nonstandard provisions included in PART 11 of this plan.
                                                                           Case 18-41838-TLS           Doc 13    Filed 12/13/18 Entered 12/13/18 16:41:56                  Desc Main
                                                                                                                Document     Page 11 of 11
                                                                   Best Buy/CBNA                           Bonnie K. Jurgens                        Capital Management Services, LP
                                                                   PO Box 6497                             2332 NW 41st St                          698 1/2 S Ogden St
                                                                   Sioux Falls, SD 57117-6497              Lincoln, NE 68524-6039                   Buffalo, NY 14206-2317




                                                                   Capital One Bank Usa NA                 Discover Card                            Edward F. Hoffman
                                                                   15000 Capital One Dr                    PO Box 6103                              Cada Law
                                                                   Richmond, VA 23238-1119                 Carol Stream, IL 60197-6103              1024 K St Ofc
                                                                                                                                                    Lincoln, NE 68508-2851




                                                                   FreedomRoad Financial                   FreedomRoad Financial                    Gurstel Law Firm, P.C.
                                                                   co Capital Recovery Group               PO Box 4597                              Attn: Amy M. Gotz
                                                                   PO Box 64090                            Oak Brook, IL 60522-4597                 10110 Nicholas St Ste 203
                                                                   Tucson, AZ 85728-4090                                                            Omaha, NE 68114-2184




                                                                   Internal Revenue Service                Kawasaki Motors MFG Corp., USA           Lancaster County Attorney
                                                                   P. O. Box 7346                          6600 NW 27th St                          575 S 10th St
                                                                   Centralized Insolvency Operations       Lincoln, NE 68524-8904                   Lincoln, NE 68508-2810
                                                                   Philadelphia, PA 19101-7346
© 2018 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                   Lancaster County Treasurer              Medtronic                                Principal Financial Group
                                                                   555 S 10th St Rm 103                    13019 Collection Center Dr               6600 NW 27th St
                                                                   Lincoln, NE 68508-2803                  Chicago, IL 60693-0130                   Lincoln, NE 68524-8904




                                                                   Professional Choice Recovery            R. J. Shortridge                         Union Bank & Trust Co.
                                                                   PO Box 5234                             233 S 13th St Ste 1400                   P. O. Box 82535
                                                                   Lincoln, NE 68505-0234                  Perry Guthery Haase & Geesford PC, LLO   Lincoln, NE 68501-2535
                                                                                                           Lincoln, NE 68508-2003
